Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-7 and 9-20 are allowable.  The prior art of record does not teach:
From claim 1, A light emitting diode (LED) flat panel lighting device comprising: a front cover; a back cover; a ring secured to the front cover and to the back cover; one or more LEDs disposed between the front cover and the back cover. 
Claims 2-7 and 9-15 depend from claim 1. 
From claim 16, A light emitting diode (LED) flat panel lighting device comprising: wherein the one or more first mating mechanisms are configured to mechanically secure the LED flat panel lighting device to a mounting bracket to mechanically secure the LED flat panel lighting device in a mounted position and the set of electrical connecting wires are configured to be secured to a power source independent of the mounting bracket and wherein the LED flat panel lighting device is configured to be suspended as a pendant light via the mounting bracket.
Claims 17-20 depend from claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on December 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,465,871 and US Patent No. 10,969,070 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 26, 2021 was filed after the mailing date of the Non-Final Office Action on October 6, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

January 1, 2022
AC